Citation Nr: 0718390	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating for prostate cancer, 
evaluated as noncompensable until February 7, 2007, and 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to August 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in November 2005.  The Judge who presided over 
that hearing is no longer with the Board, but the veteran, in 
May 2007, indicated that he did not wish an additional 
hearing.  

The case was remanded by the Board in June 2005 and in June 
2006.  


FINDINGS OF FACT

1.	When initially evaluated, the residuals of prostate cancer 
were manifested by only occasional postvoid dribbling, 
without any indication of leakage or frequency.  

2.	On January 12, 2005, manifestations of nocturia were 
described that were later clarified as symptoms of urinary 
leakage, the need to go to the bathroom as often as every 45 
minutes, and nocturia three to five times per night.  

3.	Currently, the veteran does not manifest symptoms of renal 
dysfunction and his disability has not been shown to require 
the use of an appliance or the wearing of absorbent materials 
that must be changed more than 4 times per day.  




CONCLUSIONS OF LAW

1.	The criteria for an initial compensable rating for the 
residuals of prostate cancer were not met prior to January 
12, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.115a, 4.115b, Code 7528 (2006).  

2.	The criteria for a 40 percent evaluation for the residuals 
of prostate cancer were met on January 12, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Code 7528 (2006).  

3.	The criteria for a rating in excess of 40 percent for the 
residuals of prostate cancer have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Code 7528 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in June 2003, July 2006, and March 
2007, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In July 2006 and March 2007, the veteran was provided 
with the required notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  In March 2007, the veteran 
indicated that there was no further information or evidence 
to submit.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For malignant neoplasms of the genitourinary system a rating 
of shall continue for 6 months following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedures.  A mandatory VA examination shall be 
scheduled at the expiration of 6 months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(a).  
If there has been no local reoccurrence or metastasis, 
residuals shall be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Code 7528.  

Renal dysfunction will be rated as noncompensable where 
albumin and casts with a history of acute nephritis, or 
hypertension that is noncompensable under diagnostic code 
7101.  With albumin constant or recurring with hyaline and 
granular casts or red blood cells, or, with transient or 
slight edema or hypertension at least 10 percent under 
diagnostic code 7101, a 30 percent evaluation is warranted; 
with constant albuminuria with some edema, or with definite 
decrease in kidney function, or, with hypertension at least 
40 percent disabling under diagnostic code 7101, a 60 percent 
evaluation will be warranted; with persistent edema and 
albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 mg%, 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion, 
an 80 percent evaluation is warranted; requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria, or, BUN 
more than 80mg%, or, creatine more than 8 mg%, or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular, a 100 percent evaluation is 
warranted.  38 C.F.R. § 4.115a.  

Voiding dysfunction will be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  

For continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day, a 20 percent rating is warranted.  
Where the wearing of absorbent materials which must be 
changed 2 to 4 times per day, a 40 percent rating is 
warranted. Were the use of an appliance or the wearing of 
absorbent materials that must be changed more than 4 times 
per day is required, a 60 percent rating is warranted.  Id.

For urinary frequency with a daytime voiding interval between 
two and three hours, or, awakening to void two times per 
night, a 10 percent rating is warranted.  With daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night, a 20 percent rating is warranted.  
With a daytime voiding interval of less than one hour, or 
awakening to void 5 or more times per night, a 40 percent 
rating is warranted.  Id.  

For obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization, a 30 percent 
rating is warranted.  With marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: post void 
residuals greater than 150 cc; uroflowmetry markedly 
diminished peak flow rate (less than 10 cc/sec); recurrent 
urinary tract infections secondary to obstruction; stricture 
disease requiring periodic dilatation every 2 to 3 months; a 
10 percent evaluation is warranted.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year, a noncompensable evaluation 
is warranted.  Id.  

Service connection for prostate cancer was granted by the RO 
by rating decision dated in January 2004.  A noncompensable 
evaluation was established at that time, with the effective 
date of the award established in June 2003.  This rating 
remained in effect until February 7, 2007, when a 40 percent 
evaluation was awarded.  The propriety of these ratings is 
before the Board for appellate consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Outpatient treatment records from the veteran's private 
physician show that the veteran was treated for prostate 
cancer.  He underwent a transurethral resection of the 
prostate in April 2002 and underwent radiation therapy until 
November 2002.  In February 2003, examination was negative.  
In August 2003, it was noted that the prostate had become a 
normal prostate, very flat, with no palpable nodule.  In 
February 2004 the veteran had no major discomfort and no 
urinary symptoms.  On January 12, 2005, the veteran stated 
that he awoke several times per night to urinate.  When last 
examined, in May 2006, the veteran was noted to be 
asymptomatic, had no urinary discomfort, no increased 
frequency, and no bowel symptoms.  Rectal examination 
revealed a normal, hardly palpable prostate with no 
irregularities, no palpable mass, with hemoccult negative.  

An examination was conducted by VA in November 2003.  At that 
time, his blood pressure reading was 144/72.  At that time, 
he stated that he had urinary leakage.  Urologic examination 
disclosed that he had undergone a penile implant four years 
earlier for treatment of erectile dysfunction.  He denied a 
history of any additional surgery and denied any significant 
post-radiation therapy symptoms.  He did admit to occasional 
postvoid dribbling that had existed prior to his treatment.  
He had an AUA Index Score of 25, which did suggest possible 
bladder outlet obstruction.  He stated that he had nocturia 
only once per night.  He stated that he had slow urinary 
stream at times, along with intermittency, hesitancy and 
occasionally straining to void.  He stated that all of these 
symptoms were present prior to treatment of his prostatic 
carcinoma.  Examination showed the prostate to be 1 to 1+ in 
size, smooth and benign feeling.  The impression was history 
of adenocarcinoma of the prostate, treated with combined 
external beam and seed implant radiation therapy.  There was 
no current evidence of recurrence of the carcinoma.  

The veteran and his spouse testified at a formal hearing in 
November 2005.  At that time, some of the difficulties 
associated with the veteran's prostate cancer residuals were 
related.  He stated that he had urinary leakage and went to 
the bathroom as often as every 45 minutes.  He also described 
additional symptoms, including nocturia three to five times 
per night.  

An examination was conducted by VA on February 7, 2007.  At 
that time, the veteran reported urinary frequency, urgency 
and urine leakage.  He had symptoms of urgency, hesitancy of 
stream, dysuria, dribbling, straining to urinate, urine 
retention, nocturia five or more times per night and daytime 
voiding less than once per hour.  He had stress incontinence 
and wore absorbent material that he had to change 2 to 4 
times per day.  On examination, the veteran's prostate was 
normal.  His blood pressure reading was 133/69.  There was 
objective evidence of urine leakage that required the veteran 
to use absorbent materials that needed to be changed more 
than twice per days.  Laboratory testing was essentially 
normal.  The pertinent diagnosis was prostate cancer, status 
post brachytherapy and external radiation in 2002.  

The veteran was treated for his prostate cancer with 
radiation therapy.  His therapy ended in November 2002 and he 
has had no recurrence of the disease.  The award of 
disability was made effective in June 2003, over six months 
from the cessation of his therapy.  Therefore, the veteran's 
disorder is to be rated on residuals at that time.  

When initially evaluated, the veteran's disorder was 
manifested by only occasional postvoid dribbling, without any 
indication of leakage or frequency that would meet the 
criteria for a compensable evaluation.  In January 2005, 
however, manifestations of nocturia were described.  At his 
hearing in November 2005, the veteran further described the 
symptoms as urinary leakage with the need to go to the 
bathroom as often as every 45 minutes and nocturia three to 
five times per night.  Such symptoms meet the criteria for a 
40 percent evaluation under the criteria for urinary 
frequency, but no more.  Under these circumstances, the Board 
finds that the 40 percent rating that became effective on 
February 7, 2007, should have been effective in January 12, 
2005, at which time the increased symptoms were first 
demonstrated.  

Regarding the current evaluation of the veteran's disorder, 
the Board does not find that the criteria for a rating in 
excess of the currently assigned 40 percent evaluation have 
been met.  He has not manifested symptoms of renal 
dysfunction and his disability has not been shown to require 
the use of an appliance or the wearing of absorbent materials 
that must be changed more than 4 times per day.  As such an 
evaluation in excess of 40 percent is not warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable evaluation for the residuals of 
prostate cancer is not warranted prior to January 12, 2005, 
at which time a 40 percent evaluation is granted.  A rating 
in excess of 40 percent is denied.  To this extent, the 
appeal is allowed, subject to the controlling regulations 
governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


